United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                       ___________

                                       No. 01-2425
                                       ___________

Steven J. Weinreich, individually           *
and as trustee of and participant in        *
the O-Jay Company Employees                 *
Profit Sharing Plan, and all other          *
participants in the O-Jay Juice             *
Company Employees Profit                    * Appeal from the United States
Sharing Plan,                               * District Court for the District
                                            * of Minnesota.
                   Appellee,                *
                                            *     [UNPUBLISHED]
      v.                                    *
                                            *
Kevin Lamson,                               *
                                            *
                   Appellant.               *
                                       ___________

                             Submitted: November 7, 2001

                                  Filed: November 13, 2001
                                   ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Kevin Lamson appeals from an adverse default judgment. Having carefully
reviewed the record and the parties' submissions, we reject Lamson's arguments. The
district court* did not abuse its discretion by not holding a second evidentiary hearing
on disputed factual issues regarding service of process, Lamson having failed to show
he requested an additional hearing or otherwise explain why he did not timely avail
himself of the opportunity to be heard. See Federal Deposit Ins. Corp. v. Daily, 973
F.2d 1525, 1532 (10th Cir. 1992). Further, the district court did not commit plain
error by relying on the plaintiffs' affidavits, to which Lamson did not timely object.
As relevant, the affidavits were grounded in personal knowledge and sufficient to
support the district court's finding the summons was served. See Ruby v. Springfield
R-12 Pub. Sch. Dist., 76 F.3d 909, 912 n.8 (8th Cir. 1996); LSJ Inv. Co. v. O.L.D.,
Inc., 167 F.3d 320, 322 (6th Cir. 1999). We thus conclude the grant of default
judgment was not an abuse of discretion, see Ackra Direct Mktg. Corp. v. Fingerhut
Corp., 86 F.3d 852, 856 (8th Cir. 1996), and we affirm the district court. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                          -2-